IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DAVID J. GEORGE, THERESA ANN                  : No. 11 WM 2017
THOMAS, CAROL LYNN THOMAS,                    :
NORMAN J. THOMAS, ANNA MARIE                  :
RHEINGROVER, ALEX C. GEORGE,                  :
CHARLES T. GEORGE AND JAMES H.                :
GEORGE, THE INTESTATE HEIRS OF                :
JOHN J. THOMAS, DECEASED,                     :
                                              :
                    Petitioners               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
HONORABLE JOHN D. MCBRIDE AND                 :
HONORABLE HARRY E. KNAFELC, OF                :
THE COURT OF COMMON PLEAS OF                  :
BEAVER COUNTY, PENNSYLVANIA,                  :
                                              :
                    Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 18th day of May, 2017, the Application for Leave to File Original

Process and the Application for Leave to File a Reply are GRANTED.

      Upon consideration of the “Petition for Vacation of Order Appointing Judge and

for Proper Appointment of Judge Pursuant to the Rules of Judicial Administration,” and

as the President Judge has recused himself from considering this case, the December

28, 2016 order appointing a new presiding jurist is VACATED.

      It appears that Petitioners have invoked a rule that facially does not apply, as it is

limited to regional administrative units. See Pa.R.J.A. 701(E)(2). Nevertheless, since
the appointing judge has otherwise recused himself, the better practice is that he should

not be involved in any further discretionary decision-making in this matter. See, e.g.,

Sun Exploration & Production Co. v. Jackson, 729 S.W.2d 310, 312 (Tex.App. 1987)

(explaining that a constitutionally disqualified jurist cannot take “any action in a cause

that requires the exercise of judicial discretion”); see also Nelson v. State, 626 So. 2d
121, 125 (Miss. 1993) (reasoning that, as the participation of a recused jurist in the

selection of his or her replacement “may itself raise questions of impropriety,” such a

practice is to be avoided); Stern Bros., Inc. v. McClure, 236 S.E.2d 222 (W.Va. 1977)

(finding that that a jurist who had voluntarily disqualified himself should not have

participated in the selection of his replacement).

       Pursuant to its supervisory authority, this Court shall appoint an out-of-county

judge. Cf. Pa.R.J.A. 701(C)(2) (explaining the process by which assignment of another

jurist is made in order “to serve the interest of justice”).

       The Emergency Amendment to Petition is DISMISSED.

       The Prothonotary is DIRECTED to strike the names of the jurists from the

caption.




                                      [11 WM 2017] - 2